Citation Nr: 1524228	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  11-21 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable rating for left ear sensorineural hearing loss.


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to September 1996.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.



FINDING OF FACT

Prior to the promulgation of a decision by the Board, in a written correspondence received in April 2015, the Veteran withdrew his appeal as to the issue of entitlement to a compensable rating for left ear sensorineural hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to a compensable rating for left ear sensorineural hearing loss have been met.  38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).  

In a written correspondence received in April 2015, the Veteran indicated that he desired to withdraw his claim of entitlement to a compensable rating for left ear sensorineural hearing loss.  As such, no allegation of error of fact or law remains before the Board for consideration with regard to this claim.  Thus, the Board finds that the Veteran has withdrawn his claim of entitlement to a compensable rating for left ear sensorineural hearing loss, and accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.



ORDER

The appeal as to the issue of entitlement to a compensable rating for left ear sensorineural hearing loss is dismissed.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


